Citation Nr: 1450575	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than May 30, 2008, for the award of service connection for posttraumatic stress disorder (PTSD), to include as based on clear and unmistakable error (CUE) in an April 1987 rating decision.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with an effective date of December 7, 2009.  That effective date was later changed to May 30, 2008 in an April 2012 rating decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for PTSD in an April 1987 rating decision; the Veteran did not appeal.

2.  The April 1987 rating decision was consistent with and reasonably supported by the evidence then of record and existing legal authority; it did not contain undebatable error that would have manifestly changed the outcome.

3.  An application to reopen the Veteran's claim of service connection for PTSD was not received prior to May 30, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 30, 2008, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The Veteran originally filed a claim of service connection for PTSD in October 1986.

In February 1987, the Veteran was asked to provide details about the in-service stressors that he felt caused and/or contributed to his PTSD.  The Veteran did not respond to this request.  He was scheduled for a social survey examination in March 1987, but failed to report for that examination.

Service connection for PTSD was denied in an April 1987 rating decision because the objective evidence of record did not document the Veteran's reported stressors or show that the Veteran engaged in combat with the enemy.  The body of the rating decision acknowledged that the Veteran's service records showed participation in combat operations against Communist aggressors in the Republic of Vietnam.  The rating decision also noted that the Veteran failed to respond to a request for a statement regarding his specific stressors and that he failed to report for a scheduled examination.  The Veteran did not appeal that denial.

On December 13, 2005, a VA adjudication manual was amended to include a note that prior to February 1969 the Navy Achievement Medal with "V" device was awarded in lieu of the Combat Action Ribbon.  Compare M21-1MR IV.ii.1.D.13e with M21-1 IV.11.37b.  As such, that medal was added to the list of examples of decorations that may serve as evidence that a claimant engaged in combat.

The Veteran's application to reopen the claim of service connection for PTSD was received on May 30, 2008.

The application was denied in an April 2009 rating decision.  

In November 2010 the Veteran underwent a VA examination.  This examiner provided a positive medical nexus opinion between the Veteran's conceded combat stressors and his diagnosed PTSD.

In a December 2010 rating decision, the Veteran was granted service connection for PTSD with an evaluation of 70 percent effective December 7, 2009.  

By an April 2012 rating decision, an effective date of May 30, 2008, was assigned for the award of service connection.

By a June 2013 rating decision, the RO found that no revision was warranted in the April 1987 rating decision, which originally denied service connection for PTSD, noting that at the time of that rating decision the Veteran's Navy Achievement Medal with "V" device was not considered evidence of combat.

Analysis

Generally, the effective date of an award of service connection is the date of separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  In this case, the current effective date of May 30, 2008, reflects the date that the Veteran's claim to reopen the issue of service connection for PTSD was received.  The appellant argues that the effective date for the disability should be October 1986, when he first applied.

As noted above, the Veteran was initially denied service connection in an April 1987 rating decision.  The Veteran did not appeal that rating decision and no new and material evidence was received within one year of its issuance.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

The Veteran filed an ultimately successful claim to reopen in May 2008.  He argues that since this later grant of service connection was in part based on a determination that his Navy Achievement Medal with "V" device was evidence of combat, the April 1987 rating decision was clearly and unmistakably erroneous.

Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  Generally, either the correct facts, as there were known at the time, were not before the agency, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In this case, the Veteran's Navy Achievement Medal with "V" device was of record at the time of the earlier denial.  

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  It may be said that an error occurred because the medal was not recognized as indicative of combat service.  However, the final consideration for establishing that an error rises to the level of CUE is a finding that had the error not been made, the outcome would have been manifestly different.  To determine that, the Board notes that the evidence of record at the time of the April 1987 denial included a current diagnosis of PTSD and record of his receipt of the Veteran's Navy Achievement Medal with "V" device.  A salient point to be made is that the record did not include a competent medical opinion linking the Veteran's then-shown PTSD to his combat experiences.  VA sought an examination to determine whether the Veteran's PTSD was caused by his military service, but the Veteran failed to report for that examination.  Thus, the record does not show that the April 1987 rating decision was clearly and unmistakably erroneous.

The Veteran testified at his May 2014 hearing that he did not know that he was scheduled for an examination at that time.  The Board does not find this argument persuasive.  Absent clear evidence to the contrary, the Board presumes the regularity of the administrative process, which would include notifying the Veteran of a scheduled examination.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)); see also 38 C.F.R. § 3.1(q).  Moreover, this failure to report for a scheduled examination was noted in the April 1987 rating decision.  The Veteran did not appeal that rating decision or otherwise raise a concern about inadequacy of the notice then or at any time prior to his subsequent claim, even though doing so could have resulted in a new examination, a potentially favorable medical nexus opinion, and a grant of service connection.  The Veteran's current assertions that he did not receive such examination notice and yet remained silent for decades after receiving notice of the denial are not credible.

The Board has also considered whether the later version of the adjudication manual's inclusion of the Navy Achievement Medal with "V" device as an award indicative of combat is a liberalization of VA issue.  An award made under a liberalizing VA issue may be entitled to an effective date of one year prior to the date of receipt of the veteran's post-liberalization claim, if the veteran met all the criteria of the liberalizing law as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).

Even if the inclusion of the Navy Achievement Medal with "V" device in the revised adjudication manual constituted a liberalization of VA issue, this would only serve to establish the Veteran's participation in combat.  Meeting the requirements for establishing participation in combat is not synonymous with meeting the criteria for service connection.  Again, the necessary requirement of a nexus opinion linking the Veteran's PTSD to his in-service combat was not of record until November 2010, well after the change in the adjudication manual.  Without that opinion, the Veteran did not meet the criteria for service connection.  Thus, an earlier effective date based on liberalizing VA issue is not warranted.

Finally, as the Board has found that the April 1987 rating decision was final and not clearly and unmistakably erroneous, and that the Veteran did not warrant an earlier effective date based on the change in the adjudication manual, the remaining question for consideration is whether the Veteran submitted an informal claim prior to the May 30, 2008, claim upon which the current effective date is based.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  An informal claim must identify the benefit sought.  Id.  In the period between the April 1987 rating decision and the May 2008 claim, the Veteran requested a copy of his claims file and sought service connection for bilateral hearing loss, tinnitus, and hydrocelectomy, but no reference was made with regard to an intent to reopen his PTSD claim.  Thus, the record does not contain any earlier communication that could be construed as an informal claim.

Additionally, the Board has considered whether the November 1989 examination for hydrocelectomy constituted a claim to reopen the issue of service connection for PTSD.  Although PTSD was noted on this examination report, it did not provide a nexus opinion for PTSD.  See 38 C.F.R. § 3.157(a).  Therefore, this is not a report of examination that could be accepted as an informal claim to reopen.

As explained above, the record does not show that the April 1987 rating decision was clearly and unmistakably erroneous, that an earlier effective date was warranted based on liberalizing VA issue, or that any communication or action could be construed as a claim of service connection within the period between the April 1987 rating decision and the May 2008 claim.  Therefore, the currently assigned date of May 30, 2008, is appropriate and there is no basis for an award of service connection for PTSD prior to that date.


ORDER

An effective date earlier than May 30, 2008, for service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


